CHIEF-JUSTICE PRYOR
delivered tiie opinion of the court.
The board of public safety and the board of public works,, executive boards of the government of the city of Louisville,, instituted these actions in equity in the court below, .in which it is alleged the mayor and board of aldermen were about to remove the members constituting the two boards from office without cause, and the sole question in each case' is: “Has the mayor the power, with the approval of the board of aldermen, to remove these officials without notice and trial, and! without assigning any cause for their action ?”
The judge of the law and equity court decided the one' case, and the judge of the common pleas court the other,, each holding the mayor had no such power.
These executive boards, composed of three members each,, are appointed by the mayor, with the approval of the aider-men, for a term of four years, with a salary each of not less than $2,500. The board of public works are invested with *453the control of all the public ways of the city — the construction of streets and their reconstruction; the supervision of the public buildings; the lighting of public places, with the power of contracting with reference to such matters, and in fact with powers unlimited in this regard, subject to the supervision of the mayor, and when'not in conflict with the organic law of the city.
To the board of public safety is given the exclusive control, under the ordinances of the council, of the fire department, the police department, the health department, the department' of building, of all the charitable, reformatory and penal institutions of the city, with many other powers given by statute, investing the two boards with the execution and control of nearly all the departments of the city government, and to carry into effect the legislation of the municipality.
They are the creatures of the legislature, and their terms of office, as is contended, may be ended at the legislative will. They have neither a freehold in their offices n or a vested right that places their official existence beyond legislative control, yet they are officers of the city, with a responsibility and duty resting upon them that renders their position as important as any other in the conduct of the municipal govemment.
Section 160 of the State Constitution is as follows: “The mayor or chief executive, police judges, member's of city councils of towns and cities, shall be elected by the qualified voters thereof, provided the mayor or chief executive and police judges of towns of the fourth, fifth and sixth classes may be appointed or elected, as provided by law. The terms of office of mayor or chief executive or police judges shall be four years, and until their successors be qualified, and of members of legislative boards two years. *454When any city of the first or second class is divided into wards or districts, members of legislative boards shall be elected at large by the qualified voters of said city, but so selected that an equal proportion thereof shall reside in each of said wards or districts; but when in any city of the first, second or third class, where there are two- legislative boards, the less numerous shall be selected from and elected by the voters at large of said city, but officers of towns and cities shall be elected by the qualified voters therein, or appointed by the local authorities thereof, as the General Assembly may by a general law provide; but when elected by the voters of a town or city their terms of office shall be four years, and until their successors shall be qualified. No mayor or chief executive or fiscal officer of any city of the first class, after the expiration of the term of office to which he has been elected under this Constitution, shall be eligible for the succeeding term. Fiscal officers shall not include auditor or assessor, or any other officer whose duty is not the collection of or holding of public moneys. The General Assembly shall prescribe the qualifications of all officers of towns and cities, the manner in and cause for wlúch they mazy be removed from office, and how vacancies in such offices shall be filled.”
It is claimed by counsel for the two boards that under this provision of the Constitution the Legislature must prescribe the manner in and the cause for which city officials may be removed, and the legislature having failed to comply with the Constitution in this regard the common-law rule must prevail, and the party sought to be removed is, therefore, entitled to notice of the charges against him and to a hearing in his defense, and by the appellant (the mayor) it is insisted this provision of the Constitution does not embrace or affect any officer of a town or city except those especi*455ally mentioned in that section, and its operation confined to the ofiicers therein named.
It must be readily seen by a casual reading of this section that many of the most important offices connected with a city government, and indispensable to- its existence, are omitted to be mentioned in the section of the Constitution referred to, and the creation of such offices confided by that instrument to the wisdom of the legislative branch of the government, with the duty of prescribing their qualifications, and the cause or causes for which they may be removed.
The mayor, police judges and members of legislative councils of cities of the first, second and third classes must be elected by the people, and like officers of towns and cities of inferior classes may be appointed or elected as provided by law; and in the same section, after defining the mode in which these constitutional officers are to be chosen, and knowing that other officers must of necessity be created, further provided: “But other officers of towns or cities shall be elected by the qualified voters therein, or appointed by the local authorities thereof, as the General Assembly may by a general law, provide; but when elected by the voters -» * * their terms of office shall be four years, and until their successors are qualified,” and concluding the section by vesting in the legislature the powrer to prescribe the qualifications of all officers of towns and cities, the manner in and cause'for which they may be removed from office, the provision evidently applying to all officers of towns and cities, whether created by the Constitution or the legislature, and in carrying into effect this provision of the Constitution in regard to removal from office the General Assembly enacted, under the title of Municipal Corporations, the following:
*456“Section 2781. Executive and ministerial officers, unless otherwise provided in this act, shall be removable by the board of aldermen, sitting as a court, under oath or affirmation, upon charges preferred by the board of councilmen. No person so charged shall be removed from office without the concurrence of two-thirds of the aldermen, and when a person has been so removed from office he shall be ineligible thereto during the term for which he has been elected.”
This provision, of the statute is sufficiently comprehensive to embrace every city officer; and, although the charges for which the removal may be made are not specified, they must be such as constitute misfeasance or malfeasance in office, or that character of charge that renders the officer unfit for the position.
The contention of the appellant is that by a subsequent section of the statute on municipal corporations the manner of removing the members of these two boards has been otherwise provided hy km\ That section reads: “He (the mayor) may, by a written order giving his reasons therefor, remove from office any head of department, director or other officers appointed by him. A copy of said order shall be sent to the board of aldermen at its next meeting. Unless such order be disapproved by. the board of aldermen within thirty days said order shall stand.” (Section 2794.)
These officials having been appointed by the mayor, it is urged in his behalf that any reason satisfactory to himself, and approved by the board of aldermen, is a compliance with the statute, and that no limitation on this power of removal exists when applied to those officers holding under his appointment, and however competent an'd faithful they may be in the discharge of their duties, their positions are held at the mere- will of the chief executive.
*457Counsel for the appellees maintain they are not heads of departments or such appointees, of the mayor as are embraced by section 2794.
That they are placed on a level with the mayor in regard ■to executive duties, and while they are subordinate in some particulars to the mayor, their executive powers are greater than his.
While conceding the force of the arguments, we are disposed to determine this issue on other grounds, and, for the purpose of this case, will assume they come within its provisions.
The case of South v. Sinking Fund Commissioners, 86 Ky., 186, is relied on as sustaining the power of the mayor in the present case. In that case it will be found the statute in express terms placed the power of removal within the discretion of the commissioners. It provided: “The said commissioners shall have power at their discretion to remove any warden unless the General Assembly should refuse to concur in their action, etc.” No reasons for removal were requiredto be given, nor was. there any constitutional prohibition to the removal without cause.
In the absence of a constitutional inhibition an office created by the legislature in a municipality might, by the terms of the act creating it, vest the power in the mayor to remove without cause, leaving the reasons for the removal within his own brea-st. This is not denied.
Mechem, in his work on Public Offices, says: “Where, therefore, the term of office is not fixed by law, and no ojther provision is made for removal, either by Constitution or .statute, it is said to be a sound and necessary rule to consider the power of removal as incident to the power of appointment, but this power of removal is limited to these cir*458oumstances; and if the term is- fixed by law, or if the officer is appointed to hold during the pleasure of some other officer or board than that appointing him, the appointing power can not arbitrarily remove him.” And it might be said that where the term is fixed the power to remove at will might be added, for, in the absence of any constitutional prohibition, the power of the legislature in this regard is not to be restricted.
Our attention has been called to the case of The People v. Stevenson & Higgins, 15 Ills., 110, as sustaining the contention of the appellant. In that case the act created the Illinois Hospital for the Insane, and authorized the trustees to appoint a medical superintendent, subject to removal only for infidelity to the trust reposed in him. There was no mode of proceeding in such cases provided by the Illinois statute, and the trustees, being satisfied of the incompetency of the appointee, removed him without notice or trial. It was held that this power was with the trustees, and the opinion based principally on the ground of the necessity for prompt action on the part of the trustees', the court saying: “Circumstances may require, and even the very existence of the institution may demand the most prompt and energetic action on the part of the trustees in the removal of the superintendent, and the law did not design to- leave them powerless to act in such an emergency; and the law being silent as to the manner of proceeding, the nature of the case must determine what course of justice the trustees should pursue in exercising the power of removal.”
That case can be easily distinguished from the case before us; but even in such case, in a well-considered case of Lease v. Freeborn, 52 Kansas, 750, a different rule prevailed. The plaintiff in that case, Mary Lease, was a member of the *459State Board of Charities, and was removed without cause, or at least without notice or trial. The Constitution of Kansas provided: “The term of any office not herein provided for may be declared by law; when not so declared such office shall be held during the pleasure of the authority making the appointment.”
A statute of that State subsequently passed declared that the terms of office of the trustees should be three years. The statute was silent as to any cause of removal, notice or trial, and the court held: “The mere silence of the statute, with respect to notice and hearing, will not justify the removal of an officer, whose term is declared by law, without knowledge of the charges, and an opportunity to explain his or her conduct, and' defend his or her course and character.”
It is urged, however, in this case that the cause of removal (the statute being silent on the subject) is with the mayor and the board of aldermen, and no court can supervise their action.
That the Constitution having required the Legislature to prescribe the causes, and that body having failed to comply with its provisions, the power of removal becomes discretionary with the mayor and board, and the cases of The People v. Stout, 19 Howard (N. Y.), 171; the Mayor and Council of Hoboken v. Gear, 27 N. J. Law, 265, and People v. Whitlock, 92 N. Y., 191, as well as other cases, are referred to as sustaining this view.
It was held in the ease of The People v. Stout that the exercise of such a power (removal for cause)) “is judicial in its nature, and* therefore, not the subject of review by any other tribunal, either in respect to the cause, its sufficiency or existence in any respect whatever.”
In the case of The Mayor v. Gear it was held that although *460the appointment to the office was a fixed term and the removal for cause, it meant only such cause as was satisfactory to the council.
Other cases follow the authorities referred to, some of them holding (and to which we assent) that the legislature when not forbidden by the organic law, having been given the authority to create an office for a term, may, if in express terms, authorize the removal of the incumbent without notice or hearing.
In looking to' the doctrine on the question of the removal from office found in the elementary books, as well as .the weight of authority in the adjudged cases, we are not disposed to recognize the rule contended for by the appellant in the construction of our State Constitution or the statute creating municipal offices. The general power to remove .an officer who holds for a definite term carries with it the power to remove for cause upon notice and trial, and it is only in cases where this power to remove without atrial is expressly given that it can be exercised. This doctrine is elementary, and sustained by the decided weight of modern authority.
' In the case of The State ex rel v. Dennison, 90 Mo., 19, a police justice had been appointed by the council, and confirmed by the mayor, for the term of four years. The validity of his removal was tested. The charter was silent as to notice and trial where one had been appointed to office, but it did require a notice and hearing to those who had been elected to office.
It was contended that inasmuch as> the charter required notice to elective offices before removal, it must negative the idea that any notice was required to' be given appointed officers. The court held that no inference dispensing with notice arose from the failure of the charter to require it; and *461further, that the removal of the justice without an opportunity to be heard was invalid. (State v. Brown, 57 Mo., 179.)
In the case of Halgreen v. Campbell, 82 Mich., 255, the charter of the city of Menominee prohibited, in express terms, the removal of elective officers except for cause, and it was argued in that case the presumption must follow the legislature intended that, appointed officers should be removed without cause, or at the pleasure of the appointing power, but the court held that no such presumption would be indulged to enable those in power to exercise such arbitrary power, and the appointee was entitled to be heard.
In the case of Speed v. Common Council of Detroit the office of city councillor was. filled by appointment from the mayor for a fixed term, and the charter of that city provided: “Any officer holding office by appointment, unless otherwise provided by law or ordinance, may be removed at any time by the council without charges and a trial thereof, by a vote of á majority of the members-elect, except the comptroller, receiver of taxes, etc.” The appointee was not within the exception. The court held that such powrer was inconsistent with the power of appointment by the mayor for a fixed term, and, therefore, the removal was invalid, the officer being entitled to notice and an opportunity to be heard.
The court in that case referred to the case of ex parte Hennen, 3 Pet., 230, in which it is said: “We have not found any case where an officer who was appointed for a fixed term, and where the power of removal was not expressly declared by law to be discretionary, has been held to be removable except for cause;” and when cause is to be assigned the party is entitled to an opportunity to be heard.
.But it is further contended that the legislature, by sec*462tion 2794 of the Kentucky Statutes, applying to the cities of the first-class, has given the express power of removal without cause, and for any reason the mayor might suggest, if approved by the board of aldermen. We can not assume that this is the legislative meaning of that section, or that such a construction should be given it, or that the exercise of such an arbitrary power arises by implication.
The members of these executive boards carry into execution nearly the entire legislation of the municipal government, and are entrusted with the performance of duties requiring the exercise of the highest judgment and the assumption of grave responsibilities. They are appointed for the fixed term of four years, with a salary commensurate with the duties they are to discharge, and to concede the power of the mayor to expel these boards from office with or without cause, in the absence of a trial or an opportunity to be heard, would be to recognize the existence of an arbitrary power that never entered the mind of the legislature, and in direct antagonism with the entire policy of the State in reference to such officials.
The legislature, in failing to comply with the provision of the Constitution, in not assigning causes for removal of city officials, attempted to transfer the exercise of this legislative power to the mayor, and left with that officer and the board of aldermen the right of determining the reasons for which the members of these boards should be removed, and if such a power could be delegated (and we think it could not) a removal for reasons given must be based on some neglect of duty or the want of capacity to conduct the office, o-r such other causes as unfit the member for bolding the place.
If the legislative purpose had been to give the power to *463the mayor to remove at pleasure, with no constitutional provision against its exercise, they would have said so, for in sections of the same general act the power to1 remove at pleasure is given in express terms, and when empowering the mayor to remove for reasons given- the legislative meaning was a removal for caicse — for legal reasons, based on a sufficient cause — 'and when removed for reasons given or for cause the party is entitled to a hearing, and to be proceeded against as provided in section 2781 of the chapter on Municipal Corporations.
The act also under which this power is claimed plainly indicates the legislative policy as to the removal of the city officials, and goes so far as to require the board of safety, when investigating charges against the members of the police force, its own appointees, to give reasonable notice to the accused, that he may be heard; and yet it is attempted to be maintained that these executive officers, because they were appointed by the mayor, can be removed for any cause, however trivial, or for charges odious and degrading without the opportunity of making defense and of disproving, the charges miade.
We can not assent to the exercise of such a power, and the necessity for some stability, and independence in the discharge of the important trusts confided to these executive boards is of itself a convincing argument against the contention of the appellant, and aids much in the construction of the statute from which it is argued this arbitrary power flows.
In the case of Mindy v. Board of Fire Commissioners of the City of New York, the charter of that city declared that “the power of removal by the commissioners could not be exercised as to any regular clerk until he has been informed of the cause of the proposed removal.”
*464The clerk was removed after notice, and wiihout cause, and then a second notice given, and the cause assigned was. that “the duties of the position could he better performed by some one else.” It was held the provision of the charter necessarily implies the cause of removal must be for some neglect of duty or some delinquency affecting the general character of the one sought to be removed, and that some-other person could more efficiently perform the duties was not sufficient.
It may be contended the legislature by section 2794 intended the removal from office by the appointing power, for either a fixed or indefinite term of the appointee, should be for a less cause than that authorizing an impeachment; and while this is no doubt true, still the cause was not prescribed, and when for a fixed term, unless otherwise expressly provided, the party sought to be removed is entitled to be heard, and the attempt to- confer the power (if such was the proper construction of the statute) on the mayor to-remove, with the consent of the aldermen, without trial or an opportunity to> be heard is a nullity.
“Where the officer is appointed for a fixed term, and removable only for. cause, he can be removed only upon charges, notice and an opportunity to be heard.” (Throop on Public Officers, page 364.)
This rule is fundamental, and as both the Constitution and the legislature are silent as to the cause for removal the delinquent officer may be impeached before the aldermen with notice and that as at the common law. That the legislature intended to place a limitation on the power of the mayor to remove these officials, if embraced by the section referred to- in requiring reasons to he-given, is unquestioned, as well as for the purpose of protecting those who are com*465petent to fill the position, and who faithfully and honestly discharge their duties; and there is hut little protection when the opportunity to be heard is denied.
The judgment in each case is affirmed.